Warren E. Burger: We will hear arguments next in number 26, Gooding against Wilson. Mr. Stanton, you may proceed whenever you are ready.
Courtney Wilder Stanton: Mr. Chief Justice and may it please the Court. This matter is before this Court on an appeal from the decision of the United States Court of Appeals for the Fifth Circuit declaring to be unconstitutional upon its face, a Georgia Statute prescribing the unprovoked use to or of another and in his presence opprobrious words or abuse language, tending to a breach of the peace. Unless the Court has some other direction it would like to give me, I would like to cover basically what I consider to be the points of drawing issue of the briefs submitted by the two sides. First of all, the question of whether or not this case is controlled adversely to acquisition by the decision of this Court in Edwards against South Carolina. I would seek permission from the Court to add one additional citation to what I consider to be controlling state authority only on substation of an element of this particular offense which I inadvertently omitted from my brief. That case is the decision of Garvin against the Mayor.
Speaker: How do you spell that?
Courtney Wilder Stanton: G-A-R-V-I-N Your Honor, which is found at 15 Georgia Appeals Reports at page 636, or in the regional system from the first series of South Eastern Reports, page 84, excuse me volume 84, page 91 decision from year 1915.
Speaker: 84 Southeast?
Courtney Wilder Stanton: First series.
Speaker: Yes, 91?
Courtney Wilder Stanton: Page 91 is where the decision is covered.
Speaker: The appellees, Garvin against the?
Courtney Wilder Stanton: M-A-Y-O-R.
Speaker: M-A-Y-O-R?
Courtney Wilder Stanton: It is the title of the officer, Your Honor.
Harry A. Blackmun: M-A-Y-O-R. Incidentally, it is a decision in your State of the Court of Appeals controlling throughout the state?
Courtney Wilder Stanton: It is controlling unless it is reverse by a decision of Supreme Court of Georgia which would mean in conflict with it, in other words, it would have the same effect on the Trial Courts, a decision of a Court of Appeals sitting in that Circuit upon the District within the Circuit.
Harry A. Blackmun: What about a Trial Court sitting in another Circuit?
Courtney Wilder Stanton: Well, we only have one Court of Appeal, Your Honor.
Speaker: (Inaudible)
Courtney Wilder Stanton: That sits in Atlanta and it has statewide jurisdiction.
Harry A. Blackmun: Incidentally are the facts acknowledged to be correctly stated in the Georgia Supreme Court opinion?
Courtney Wilder Stanton: Well, I am not really all that familiar with the facts in this case because of the facial question that was presented. We did not go into a great detail on the record in the case. I feel that we can take the issues that were raised before the Supreme Court of Georgia as being issues that were raised before the Supreme Court. In other words, these were the enumerations of the questions that were laid before the State Court for determination. The District Court found for instance that there had not been exhaustion as to the bulk of the material that was encompassed within the application for a writ of habeas corpus and refuse to consider the bulk of the contentions that were brought forth by the applicant, the appellee here at that point. It turned only on the facial constitutionality and proceeded from there. The holding in the case that I have just called the Court’s attention here deals with the question of the broadness of the concept to breach of the peace and I think it is very important because I think, Georgia at this point departs from its neighboring state of South Carolina to a very significant extent. The Court held that one who commits a breach of the peace is of course guilty of disorderly conduct, but they went on to say, but not all disorderly conduct is necessarily a breach of the peace. That is where its merely calculated to disturb are annoyed and I would submit that this is a pretty sound analysis, long before we ever gotten to this area of severe constitutional questions of what concerns the breaking of the peace. Now we tend, I think in our decisions to take disruptions of the peace and actual breaches of the peace and mix them all together and of course that is the bias I find in many of the ordinances and statutes and common-law offenses as we find in state courts that this court has had to deal with. In Edwards against South Carolina, we have a case where the offense was tainted in my mind by the circumstances of the state approved application. And the court there noted the state could not make criminal, a peaceful expression of unpopular views and that was the width to which the breach of peace definition of the common-law crime adopted by the Supreme Court of South Carolina took the situation. The Court went on to note and I think rather significantly that the record which it looked at in the South Carolina case was barren of fighting words as that term is used and South Carolina had extended the concept of the breach of peace to encompass all forms of disorderly conduct, including conduct which was merely calculated to disturb or annoy and therein was a vice of this particular common-law offense. I think we really get into a very similar situation in Cox and in Terminiello against Chicago where we have an application by state courts approved, and therefore, becoming an authoritative interpretation of the ordinance or statute involved which reaches out beyond the idea of breaching the peace and goes to the disruption of the peace in disturbing or annoying antics, conditions of words. And the Court has held that that cannot necessarily be consistent with the First Amendment made unlawful. The decision of the Court below in affecting corporates on this issue, the decision of the District Court and I was really somewhat surprised about this because of the first portion of the opinion, the Court of Appeals was not even arguing it. The first question was just submitted. We spent the entire time arguing this question. They ruled on the first issue on the theory that the Supreme Court of the United States should have the benefit of the Court of Appeals determination and then on the one issue that was really controlling the case did not give us any real benefit of their determination. They --
Speaker: May I ask?
Courtney Wilder Stanton: Yes sir.
Speaker: Looking at such an unusual history, apparently he got a concurrent sentence on this Count 3?
Courtney Wilder Stanton: Yes sir, concurrent with Count 3.
Speaker: And Count 3 has had also under this statute?
Courtney Wilder Stanton: That is also under the statute.
Speaker: And on that I see. So he has been bailed. He is still -- that bail of August 11, 1969, then he still if he loses he still has –-
Courtney Wilder Stanton: About a month and a half.
Speaker: About a month and a half. So there is no concurrent sentence problem here?
Courtney Wilder Stanton: No sir, his first two sentences have been served most for the assault and battery sentences.
Speaker: Yes.
Courtney Wilder Stanton: Service of both was completed before the application for which it was filed in the District Court and then it was filed on the basis of the final two concurrent sentences which (Voice Overlap) But consecutive with the first two.
Byron R. White: Well, the appellee’s brief says that Counts 1, 2, and 3 were to be reserved (Inaudible) and Count 4 was to be serve concurrently with Count 1?
Courtney Wilder Stanton: That would be correct. Count 3 would be consecutive to Count 2. That is one of the counts that deals with this particular statute.
Speaker: Is that a year on each degree? So that were actually, is aggregate with three years (Voice Overlap) to get Counts 1 and 2 and a year on Count 3 and on 4 to be served concurrently with 3?
Courtney Wilder Stanton: Three not one.
Speaker: So that would be three years?
Courtney Wilder Stanton: Yes sir.
Speaker: And he started serving on April 15, 1968 and he submitted the bail on Aug 11, 1969.
Courtney Wilder Stanton: Good time took care of the difference.
Speaker: And he still has some time to serve if he prevails?
Courtney Wilder Stanton: I think it is about a month-and-a-half. I have not computed it out, but he has time left on the sentence at the time of writ was granted and he was committed to bail. The Court below, the District Court seem to feel there was regular confusion in the Georgia cases in this area. Those cases are authoritatively construed under the provision under attack. I think there was a rather obvious mistake in relying upon what was really bare bunk style of disposals of questions and procedures and evidentiary sufficiency in certain cases. This resulted in fact with prior to 1902 and most of the authority in this case came out, we had a one tier appellate court system in Georgia. Of course, there was a tendency to take a decision and decided on exactly what was brought to the court and just really in what was in effect an order on the case. Many of the decisions dealt with questions of provocation and for reason or other there was a period of time when apparently the Trial Courts, when instructing the jury that this was or was not provocation. Well of course provocation is not a defense under this defense and lack of it. It is an element which a state must prove and therefore of course it was wrong to withdraw this question from the jury and in fact shift the burden to the defendant of coming in and showing that a certain set of facts was provocation. He had no such burden in any evidence he brought into that case would simply go against the state to prove up law the provocation which is an element it must prove under this offense. So I think when we view the offense in that area, actually review the decision as opposed to the language, only hang up on the language of some disordered propositions, we see that they are all quite consistent. In Fisk against State which is one of the cases that they indicate they feel there is a conflict between the Wilson decision some 63 years later, we have the language used and charges soar to a line and the trial judge instructed the jury that this was opprobrious words and abuse of language and the court said no you cannot do that. You cannot instruct the jury as to an element of the offense which I think seems pretty obvious that you cannot tell the jury that this person has violated the statute, not least under our Georgia law where you cannot even make a trial judge a comment on it, much less withdraw in a criminal case have fortunately charge or the offense from consideration of the jury. Now if we must view it against some backdrop of what is really involved in the case, the decision is quite clear and I think that the real difference in the quality of the language that we used in the Wilson case and that which was used in the Fisk case. There are certain words quite obviously are going to be opprobrious or abusive if used to another person as what the Supreme Court said without a smile upon your face so to speak (Inaudible).
Speaker: Well, what is the essence of the it here the epitaphs or the I will choke you to death. If you ever put your hands on me again, I will cut you all to pieces.”
Courtney Wilder Stanton: I think it is the use of the abusive language to the other person.
Speaker: Or is the epitaph standing alone, is that a violation?
Courtney Wilder Stanton: I think it will be a violation standard by itself, Your Honor.
Speaker: In other words that would have been asked?
Courtney Wilder Stanton: Even without the other words in it.
Speaker: Of course, then you son of a gun?
Courtney Wilder Stanton: That is of course the question of common knowledge and understanding of what is it when it is used under those circumstances. I would think it would intend the breach of the peace under those circumstances.
Speaker: Would it or would not?
Courtney Wilder Stanton: I would think it would not. I mean, as a matter of common knowledge and understanding of hypothetical reasonable men always put myself in just being hypothetical reasonable man, but it may not be. In my call, maybe that son of a gun would not be perhaps or words that would tend under ordinary circumstances naturally.
Speaker: But if you say bitch instead of gun then it is--
Courtney Wilder Stanton: It carries out a much heavier connotation I think or higher degree of opprobrium. One may simply be offensive or not desirable. It is something you would rather not have said to you. The other one of course carries with it a degree of infamy opprobriousness or whatever fails.
Warren E. Burger: Would you make use perfectly innocent word or name that by innuendo would create it? Suppose you call the man a Benedict Arnold, would you say that would be covered by the statute and the court could be under some certain –-
Courtney Wilder Stanton: I would certainly think that. A crime of treason is an infamies crime and of course the clearest thing I could say if I have to come in and try to equate synonyms and I do not think you can ever take one word in English language and say there is an equal for it. I mean, if we did we would not need all the words that we have, but a program probably comes closet to me in scarless. It probably comes closet to be infamies and of course treason is an infamies crime, at least in my mind it is, and I think the common knowledge and understanding of people, treason would be an infamies crime. So in effect what you are saying to a person you accuse of Benedict Arnold is you are a traitor and if that was used under such circumstances to a person that the backdrop of the circumstances were such that is ordinary conditions it would lead to a breach of the peace, a resentment by physical violence of the person to whom is directed and I think he would definitely --
William J. Brennan, Jr.: At least, if I understand it, they have to be in a fighting words category, is that it?
Courtney Wilder Stanton: We feel that this statute has always been applied to exactly that kind of language.
William J. Brennan, Jr.: The fighting words?
Courtney Wilder Stanton: The fighting words idea and if you review all the decisions, for instance you swore to a liable, of course, this came out of backdrop of a criminal or civil procedure, anyway it was a witness to him this was directed. This of course is charging at least what at that time was infamy to perjure oneself and swear to a lot. I would think that would be an opprobrious word. And I think if it were used to a person under the right circumstances, of course, it would likely invoke the person to resent by --
William J. Brennan, Jr.: Are you suggesting that is the way the Georgia Court have limited the statute to fighting word?
Courtney Wilder Stanton: No, I do not think the real case on this of course, the Georgia Court of Appeals case in Elmore which was in 1915 and is set forth in our brief. This is really one of the few cases that really discusses this thing at the kind of length normally an Appellate Court discusses it. Dillard which the Court rejected before it does too. I think it is perfectly applicable. There are really only two what you might call extensive discussions of the principles in this case. In an Elmore they really emphasize what they term and I think may be a real good terminology for this thing the Court talks about I think violent reaction, but in the case out in California, in Cohen versus California about words lack and reduce a violent reaction. They are talking about physical resentment and I think in context of the statute that is probably the best terminology, you could use to describe what you are talking about.
Potter Stewart: Is that Elmore against the State?
Courtney Wilder Stanton: Yes sir.
Potter Stewart: Back in 19--?
Courtney Wilder Stanton: 15 and the decision is --
Potter Stewart: It only says 19 -- the Elmore case?
Courtney Wilder Stanton: It is the Elmore case. It is set forth in our brief Your Honor.
Potter Stewart: Yes.
Courtney Wilder Stanton: They talk about the language addressed to a prisoner, in other words, here is a person in a cell. Now obviously, this person which going back to a reasonable ordinary circumstance, this person does not physically at that moment have the capability to resent this by physical violence, but he is protected from this kind of language. He is protected by the bail of his offense and then subjected to abuse of opprobrious language under these circumstances and he has not rendered outside the pail of his protection simply because of that moment, he cannot as they use the term physically resent. Well, this says two things. One it says a necessity. You look towards physical resentment. The potential or likely good are they as determining whether or not there has been a violation of the statute. Obviously, the man could -- you by yelling back at you. People in -- he could do many things that might be disturbing, but he cannot do one thing and that is get at you, but he is still protected by it. And they went all to talk about the personally opposite bank of an impassible torrent. They talked about one who is without power to respond immediately to such vernal insults by physical retaliation and then they liken it perhaps dramatically to a paralytic who is utterly unable to break the peace by any act if physical violence which says two things. One that they are looking towards the physical violence idea of breaching the peace and secondly that you are looking toward an ordinary circumstance situation that you do not take in color the offense by the nature of the person against whom this particular offense is rendered. In other words, it is not a question of person being highly susceptible to this or another person not being susceptible or a person being physically overpowering and that is bully your pipes, I mean, you just do not go on that basis. It is an ordinary circumstances viewed from the reasonable man hypothesis and therefore a paralytic who could not under any circumstances resent this by physical violence is still protected by this particular statute. This is not a victimless crime, more order type statute is protecting a particular individual that is a person who is a victim of the offense to whom this language is addressed under these circumstances.
Potter Stewart: Under verbal assault?
Courtney Wilder Stanton: From one in effect, I would describe as a verbal assault.
Potter Stewart: Yes. in law school, we learned that a common-law words could not make an assault, but they could unmake one. These were not a size time, I run into.
Courtney Wilder Stanton: But and of course that is incorporated by statute whereas even in the battery situation in Georgia, the words could come in for the purpose of perhaps a little different in light of connotation for the purpose of perhaps being a justification if the other person does resent by physical violence as to rather unusual Court in Georgia law, but is in there nevertheless.
Potter Stewart: But do you think, now that I interrupted you, in your answer to my brother Brennan’s question that your case is right within the four cores practically against Chaplinsky against New Hampshire.
Courtney Wilder Stanton: No, I do not see any way we could. If we describe and made unlawful binding words, somebody be up here continuing if that was not applicable to bind. There may be 200 ways you could sit down and describe fighting words. The Court I think in one of the last cases said that they were personally abusive epitaphs which one addressed to the ordinary citizen or as a matter of common knowledge inherently likely to provoke violent reaction. The Georgia legislature back during the reconstruction really contemporaneously with the enactment of the Fourteenth Amendment by which this particular statute is now tried to find in terms of abusive language opprobrious words and went on to couple together the elements. There is no history that would indicate that this has ever been applied to anything except to what would appear from common knowledge and understanding to be fighting words.
Potter Stewart: Your answer to my question is yes?
Courtney Wilder Stanton: Yes sir.
Potter Stewart: Do you think it is within Chaplinsky against New Hampshire and in order to affirm this judgment we will have to overrule Chaplinsky, is that right?
Courtney Wilder Stanton: No sir, I do not think we have to overrule Chaplinsky because Chaplinsky in effect said that fighting words --
Potter Stewart: Yes, I said in order to affirm, you want this judgment reversed?
Courtney Wilder Stanton: Oh I am sorry Your Honor. Yes I am so used to sitting from the other side, I would like to have a reverse on order, affirmed. Now, I think you would have to overrule Chaplinsky or at least make such an extensive exception to it but it would have no more validity.
Byron R. White: Now, I do not quite understand that because there is no case in Florida or in Georgia that says that this statute is confined to fighting words?
Courtney Wilder Stanton: There has never been that determination as such in that language, Your Honor.
Byron R. White: And even if what was said here where anyone would take fighting words, a theory that the District Court went on that it was overbroad. It might reach fighting words. It would also reach (Inaudible) and it was overbroad and hence could not be use in this case either. Is that not the theory of the District Court?
Courtney Wilder Stanton: Of course, it went on the District Court. It went on the theory and it talks about the fact that that this could be equated with offensive words or of course obviously opprobrious words, abuse of language would be offensive, but not all offensive words would be opprobrious or abusive.
Byron R. White: Well, I understand that, but even if this statute were not vague as what was –- even if anyone would understand that what was said here was covered by the statute and so this person who spoke this words had noticed that he was violating this statute. The District Court said that it was nevertheless overbroad. It would cover a lot of other things that no one could really tell, it was covered by the statute?
Courtney Wilder Stanton: This case was twisted and turned --
Byron R. White: Does that have anything to do Chaplinsky or anything else?
Courtney Wilder Stanton: But I have a little difficulty Your Honor, seeing how it would cover in conduct that would be otherwise protected. We talk about fighting words and --
Byron R. White: No, we are not. The statute covers more than fighting words?
Courtney Wilder Stanton: Not, as I say, I feel it is synonymous with fighting words.
Byron R. White: It is not what the District Court thought. This was the District Court sitting in the state, Judge Smith did not did not construe the statute to be limited to fighting words. He construed precisely the reverse?
Courtney Wilder Stanton: Look at the way in which Judge Smith went about it though. We took the synonyms that were out of the dictionary and he took this great words (Voice Overlap) at least it has --
Byron R. White: Now this was what the judge means, Judge Smith or this Court?
Courtney Wilder Stanton: Well, I would suggest very strongly that Judge Smith was not on target in construing the Georgia law in this particular case. For instance he got out on the Fisk case and we brought in Dillard in the matter and said, oh no but that deals with another Section yet two Sections are linked by the terminology and who is level in like manner, meaning a certain operable elements discussed in Dillard would obviously bear upon this particular decision. Dillard of course was the very first decision indicate that this was confined not to areas that annoyed and not the areas that were disturbing, but to actual words that were likely to invoke a breach of the peace. Now just to show the way in which the District Court went of, it said that for instance they can see no reason constitutionally for protecting the kind of conduct Wilson engaged in. But it went on to say it is construed by the Georgia Courts especially in the instant case that Georgia provision has to breach the peace as even broader than Louisiana statute. But the Louisiana statute was so construed that it applied to conduct on the application itself that ought to be protected. Now, he cannot cite an instance in which this is going to apply the conduct that ought to be protected, but it follows the circular pattern of reasoning down to conclude that this case is broader than Cox against Louisiana which I simply cannot follow the reason. In other words, he says the conduct is not protected, ought not to be protected, cannot be made unlawful, in contrary we have a situation that was certainly protective type conduct involved and the statute was construed to cover it. And I certainly can say how the statute as construed could be even reached the conduct involving the Cox against Louisiana. We have a whole pattern of the application. We have the same civil disobedient situations in Georgia that occurred in Louisiana and to my knowledge this is the only time that a statute has ever been involved in a case that arose initially out of the civil disobedience. This was as I understand, the facts was a demonstration addressed to an Induction Center of the United States Army. There were a number of demonstrators and of all the demonstrators, only Wilson fell afoul of this particular statute. Surely, the demonstration, and knowing the army, certainly was substantive disruption I am sure. It was certain sufficient to bring the Police Department out to see what was appearing in the area. But only to the best of knowledge, Wilson has been involved in this particular type of offense. (Voice Overlap) it is not drag in that for cutting down the --
William J. Brennan, Jr.: What does Judge Smith means by this footnote 60? However the Higher Courts of this part fails to provide the precise standard. That his question was needed at the Lower Courts to be continuing for the following there is a validity of similar state statute and local ordinances? Cannot well be Connecticut gives the most likely faces insofar as can instill balance?
Courtney Wilder Stanton: I do not know Your Honor.
William J. Brennan, Jr.: But does not suggest that he thought that your Court has given this a broader reach than just a fighting word?
Courtney Wilder Stanton: Well, he of course took that view, but there is not a basis in any of the decisions to support his view. In other words, there is no authority in Georgia that would apply this to anything other than this particular thing that I would call as a matter of common knowledge fighting words. If you note in the Chaplinsky statute, you have this question raised and they said they have supplied judicially to their statute one of the very same things that is in the statute. It was written into it. That is an idea of tending toward the breach of the peace. We said that sure you could not come out and say an outlaw all of opprobrious words.
Speaker: Was Judge Smith, a Georgia partitioner before he came to the bench?
Courtney Wilder Stanton: Yes sir and he was a Georgia Superior Court judge.
Speaker: State judge?
Courtney Wilder Stanton: Yes sir.
Speaker: I guess he knows a lot more about Georgia law than I do, is it not?
Courtney Wilder Stanton: Your Honor, I know you can say you can take the cases as they are and read them and decide them. I think Judge Smith made a gross error. We would not have this case up here. I think he made a severe mistake on Georgia law. I do not think he adequately interpreted it. There again obviously there is a conflict in this particular situation but there is just not the basis --
Byron R. White: Who is on the panel on the Court of Appeals?
Courtney Wilder Stanton: We have Judges Simpson, Morgan, and Ingram from Florida, Georgia and --
Speaker: Who is from Florida?
Courtney Wilder Stanton: Judge Simpson and (Inaudible).
Speaker: (Inaudible)
Courtney Wilder Stanton: I believe he is from Jackson, but I may be wrong.
Speaker: Who is from Georgia?
Courtney Wilder Stanton: Judge Lewis Morgan.
Speaker: Lewis Morgan?
Courtney Wilder Stanton: And we have one judge and I believe from Texas judge Ingram, but I am not sure.
Byron R. White: Now he specifically agreed with Judge Smith?
Courtney Wilder Stanton: During the argument that we submitted to the Court, there was not any real consensus among the judges. There was not anything that would reflect that the opinion would be as right down the line with what Judge Smith wrote.
Speaker: Now, but did you submit to the Court of Appeal that Judge Smith's understanding the Georgia law was an error?
Courtney Wilder Stanton: We submitted on the same basis, practically the same brief.
Byron R. White: And they made specifically rejected you?
Courtney Wilder Stanton: And they rejected us.
Byron R. White: Not as Georgia judge?
Speaker: And he is not a Georgia Judge sitting there?
Courtney Wilder Stanton: That is unfortunate Your Honor. We are not consulted on that matter. So I just feel it and of course the Court is going to have to take the authoritative determinations made by the Georgia Court and read into them the issues that, I think, brought in outside by misinterpreting what the decisions rely. I do not know how you can wipe out the Elmore case on physical resentment. And if you cannot constitutionally prohibit this kind of conduct I think perhaps that Smith’s real view was that we were prohibiting conduct that it fallen not so much if he was misunderstanding Georgia law, but he was misunderstanding the effect which this decision would have or the other decisions of this court. Personally I do not believe this statute could ever reach the Cantwell's conduct. I doubt very seriously if it could ever reach say Feiner's conduct, in Feiner against New York. It might very well have reached the conduct of a man mentioned in Mr. Justice Douglas’ concurring opinion who was calling up epitaphs to Feiner while he was speaking. It might under the circumstances. That would be a question we would have to look at. This is intentional conduct. It is directed conduct. It directs to a specific victim. It is intended to take effect upon that victim and it is intended or likely to produce a physical resentment from him. This is in fighting words and I do not believe any legislature under the country can find fighting words other than fighting words and there again, we have a problem of what is the standard. The final point I would make Your Honor is I feel that the decisions of this Court approve exactly what the Georgia Court has done, Georgia decisions have construed in this case and I can only submit it to your review that the decision of the Court of Appeals should be reversed. Thank you.
Warren E. Burger: Thank you Mr. Stanton. Mrs. Rindskopf.
Elizabeth R. Rindskopf: Mr. Chief Justice and may it please the Court. I would like to open my remarks by adding a footnote as to the posture of this case. We have already discussed the fact that the appellee here has a approximately two months left to serve in his sentence. In addition to that factor is a three-judge court which has passed on the appropriateness of the statute as well. This would bear on what we were just discussing as to how many Georgia Judges have ruled on the constitutionality of the statute. In fact, Judge Morgan sat along with Circuit Judge Griffin Bell and District Judge Alexander Lawrence. When the statute was again attacked in a separate action they accepted the opinion of the Fifth Circuit Court of Appeals and agreed with it and again held --
William J. Brennan, Jr.: They sat at the District Court?
Elizabeth R. Rindskopf: Yes.
William J. Brennan, Jr.: Would they have to?
Elizabeth R. Rindskopf: I beg your pardon.
William J. Brennan, Jr.: Would they not to be bound by the Court of Appeals decision sitting in the District Court? The way they chose --
Elizabeth R. Rindskopf: A very good point.
William J. Brennan, Jr.: I wonder?
Elizabeth R. Rindskopf: They would.
William J. Brennan, Jr.: They have to follow it?
Elizabeth R. Rindskopf: Yes.
Harry A. Blackmun: Excuse me Mrs. Rindskopf, why did the appellant wait for almost a year to bring this habeas case?
Elizabeth R. Rindskopf: I did not handle this below. I believe the reason is because he was going through the Georgia Court. The record reflects that he appealed that through the Court of Appeals and also applied for certiorari in this Court and I expect that would probably take him about a year’s time. I believe he did properly his habeas in Federal Court. To return to my opening point, the point I would like to make is that not only do we have a three-judge court ruling, we have the Fifth Circuit Ruling, we also have a new statute in this area, Georgia Code annotated 26-2610. The main statute is really for all intents and purposes, the same line that we are considering here, yet it continues to be applied. Now, I think that may go to the question of what happens if this Court should overrule the Fifth Circuit Court of Appeals. What effect will that decision have and it would appear that the Georgia Court seem to feel that the new statute is something different in that a separate room is going to be required on that statute. Naturally, we are arguing that this Court should have affirm the Fifth Circuit decision and I think this may support our argument simply by the point that any decision that we get on this particular case is probably going to have little effect both to our appellee and to others in like situation. There will be no others in like situation.
Speaker: (Inaudible)
Elizabeth R. Rindskopf: I am sorry. My remarks I think can be brief. I think the discussion that is already gone here in the Court indicates the single fact here and that no one knows what an opprobrious word is. The Georgia Supreme Court said that the words used by our appellee here were per se opprobrious whatever that may or may not mean. I think this is what caused Judge Smith to overrule the statute. He felt that if individual words can be stricken by a statute that by that act the First Amendment has been infringed upon --
Potter Stewart: Well, do you think anybody knows any better with fighting words are?
Elizabeth R. Rindskopf: I am not certain and I am glad I do not have to ask that question.
Potter Stewart: But that was a penal constitutionally in Chaplinsky --
Elizabeth R. Rindskopf: Yes.
Potter Stewart: -- by the number of the unanimous court here, was it not, in 1942?
Elizabeth R. Rindskopf: I believe that is correct. I think there were some concurrences.
Potter Stewart: What do you do about the Chaplinsky case, disregard it?
Elizabeth R. Rindskopf: Well, I simply say that in this situation, we have a statute that goes much, much more broadly than simply fighting words. The question as to whether the words are in this situations are fighting is another question. I would like to stress the fact that we do have here an assault and battery committed. Now, our appellee has already served time for that assault and battery. What we are left with is pure speech that --
Warren E. Burger: On the contrary pure in the circumstances?
Elizabeth R. Rindskopf: Well, he has been punished for his conduct. In effect, what happened was if he had used any other words, in combination with the assault on the person involved, he would not have been subject to this statute.
Warren E. Burger: Well --
Elizabeth R. Rindskopf: We are really talking about --
Warren E. Burger: I have the same question on my mind but Mr. Justice Stewart was just pressing, why is it not the Chaplinsky case?
Elizabeth R. Rindskopf: Simply because I believe that statute as drawn does not make clear that it is fighting words that are proscribed.
Speaker: In other words, what you are saying I gather is, even if as you reach the very words, they fall within Chaplinsky, the overbreadth of statute keeps him standing with in fact the entire statute, even though as applied to him it might be constitutional?
Elizabeth R. Rindskopf: No, I do not agree that as applied to him it is constitutional.
Speaker: Even if it were?
Elizabeth R. Rindskopf: Even if it were, correct.
Speaker: Is that not adoption has the reason to be applied?
Elizabeth R. Rindskopf: I believe this is what we have applied in Shuttles or what you have --
Speaker: How could you argue with (Inaudible) in light of (Inaudible)
Elizabeth R. Rindskopf: Simply because I think as interpreted by the Georgia Supreme Court what they are saying is that this particular words fall within the statute. They are per se a violation of the statute and I do not believe that a statute can say that and that is in effect the reading we have on this statute.
Warren E. Burger: Are they not a per se opprobrious words in any state in the union?
Elizabeth R. Rindskopf: I beg your pardon.
Warren E. Burger: Are they not opprobrious terms in any state in the union? Let us lay aside for a moment this Georgia statute then you would see if you could distinguish the Georgia statue from the New Hampshire statute?
Elizabeth R. Rindskopf: I am not certain I understand the rest of your question.
Warren E. Burger: But are these words per se offensive, opprobrious?
Elizabeth R. Rindskopf: I think that the answer to that question and I would say to begin with but I do not believe I am competent to make an answer. I think it depends on who says them. These are words that have been quite controversial and I think particularly, in the racial context, the meaning may be different than what ordinarily we would assume the words to any.
Warren E. Burger: Was there any evidence to that effect that they have a different meaning?
Elizabeth R. Rindskopf: Once again, I will have to --
Speaker: They would part of an assault?
Elizabeth R. Rindskopf: They were part of an assault. Correct.
Warren E. Burger: But this was an assault that amounted gradually first verbal and --
Elizabeth R. Rindskopf: No.
Warren E. Burger: No?
Elizabeth R. Rindskopf: It was a concurrent, in spontaneous. In other words --
Warren E. Burger: You mean he was talking while he was acting?
Elizabeth R. Rindskopf: It was a reaction in anger. That is correct. As the confrontation occurred these words were uttered. He lost his temper, I think is what we have to say.
Speaker: Your client is a Negro?
Elizabeth R. Rindskopf: That is correct.
Speaker: And then how did he get to the (Inaudible) with the white man?
Elizabeth R. Rindskopf: The white man was an officer.
Speaker: A police officer?
Elizabeth R. Rindskopf: That is correct.
Speaker: Where was –- what was certain point?
Elizabeth R. Rindskopf: The circumstances were a picket before draft board and I might add that this occurred in 1966 prior to a number of decisions for instance Pond against Floyd. It was clearly an emotionally charged situation.
Speaker: He also was prosecuted and convicted for a federal offense for this?
Elizabeth R. Rindskopf: Arising out of the same instance. That is correct.
Harry A. Blackmun: And I go back to the question I asked you, neither federal opinion here gives us any facts. Are the facts as stated in the Georgia Supreme Court opinion acceptable to both sides here? Are they correct statement?
Elizabeth R. Rindskopf: I believe they are correct. Now once again I have to ask your indulgence. I did not handle this at the Trial Court level. So, I am not certain of that, but I believe the facts stated are correct. I have a few very brief things to point out about this statute as well. One is that the statute would appear to have no intent or willfulness requirement. It is simply opprobrious words which tend to breach the peace. Our position would be that without any kind of willfulness and with the only standard that of what tends to cause a breach of the peace, it is an ascertainable standard and one which a person cannot be expected to understand or comprehend in order to gauge his action accordingly. I think it is also worthy of note, the Court has heard a number of arguments today about the victimless crimes. I think we have such a situation here. The appellee has already been punished for his assault. What is left are few profanities that he uttered in anger and I wonder that a statute can in this day and age be held by the highest Court in the state to per se outlaw words that he uttered in such a situation. We would feel in conclusion that this Court’s opinion in Cohen against California bears very heavily on the situation presented here. My reading of that opinion would be that it is improper for a state court to outlaw individual words and that is precisely --
Potter Stewart: At page, 20 of the opinion?
Elizabeth R. Rindskopf: I beg your pardon. I hope I have.
Potter Stewart: At which it seems to me, I have it right in front of me, explicitly reaffirmed Chaplinsky against New Hampshire and the state --
Elizabeth R. Rindskopf: I am assuming that Chaplinsky is a good law. I have not assumed that that has been overruled.
Potter Stewart: It points out that in Cohen the words were not addressed to anybody. No showing that anyone who saw Cohen was in fact violently aroused or that the appellate intended such a result?
Elizabeth R. Rindskopf: Well, but what the Supreme Court of Georgia said was that by the utterance of these words, he offended the statute.
Speaker: (Inaudible)
Elizabeth R. Rindskopf: That is not what the Court said.
Speaker: What were they flaunting at is the fact that they gave. You cannot say that Georgia Court tends anytime you say these words
Elizabeth R. Rindskopf: No, but as I read that opinion, it refers to at any time these words are said within the hearing of others, that is per se a violation of the statute. The words used by the Court were in and off themselves are opprobrious.
Speaker: What they need (inaudible)
Elizabeth R. Rindskopf: Yes, we do. In conclusion, I would simply stress the fact that to reverse the Fifth Circuit Court of Appeals decision is in all probability going to affect no one. We feel that a statute as presently drawn is overbroad that it presents a standard that our appellee could not have hope to understood or to have foreseen at the time he began his picketing in this situation and that consequently, the Fifth Circuit Court of Appeals opinion should be upheld in this instance.
Thurgood Marshall: He did know about it when he started to fight?
Elizabeth R. Rindskopf: I beg your pardon.
Thurgood Marshall: He did know about it when he started to fight, did he not?
Elizabeth R. Rindskopf: He did know about it?
Thurgood Marshall: Yes?
Elizabeth R. Rindskopf: What I am saying Mr. Justice Marshall is that if he knew of the statute he certainly could not know what would be offensive to it because of the interpretations of the Georgia Supreme Court.
Thurgood Marshall: What respect did he give the statute against assault and battery? He did not know about that one either?
Elizabeth R. Rindskopf: Well, he has been punished for that. We do not question the situation under the assault and battery.
Thurgood Marshall: I think he is suffering in this too being so closed together and according to you; you do not even to know where to start?
Elizabeth R. Rindskopf: They were –- They occurred concurrently.
Thurgood Marshall: Yes.
Elizabeth R. Rindskopf: I do not think there is any question. I have great questions as to whether he can be punished twice for what was in effect one offense, but that is presently the law in Georgia and we do not raise that here. It seems to me that what they are saying is that the fact of his utterance of these words by that fact then also rendered him subject to the statute that we attack here, the opprobrious words statute.
Potter Stewart: Mrs. Rindskopf, did you say that in early in your argument, it was the time that (Voice Overlap) that there is a new statute --
Elizabeth R. Rindskopf: There is a new statute and cite to that is 26 Georgia Code annotated 2610. Now the point I make is that that statute reads almost identically to the one that we consider here. I think what is relevant about the presence of that new statute is that the Georgia Courts have continued to apply the new statute. It would --
Speaker: That was an accident response to the (Voice Overlap)
Elizabeth R. Rindskopf: No, it was enacted in 1968 effective July 1, 1969.
Potter Stewart: There is a reference with the brief?
Elizabeth R. Rindskopf: I believe there is, yes. It appears I believe in the statement of facts and I think the three-judge court opinion is also cited there. I point that out simply to stress the fact that I believe at any decision overruling the Fifth Circuit Court of Appeals in this case is going to be of little effect because I believe that the position will be in the Georgia Court that they have a new statute. Apparently, that is how they are operating now.
Potter Stewart: Yes, and I do not -- At 26 Georgia Code annotated Section 2610?
Elizabeth R. Rindskopf: That is correct. Basically, what happened there was that they reordered the opprobrious words statute. They put some sub-headings in it, excuse me, and added a provision regarding use of the telephone.
Potter Stewart: But it is basically the same, is what you say?
Elizabeth R. Rindskopf: Yes. (Voice Overlap) Yes, it is but as I say, I do not know whether --
Potter Stewart: But it has been treated as though it is different?
Elizabeth R. Rindskopf: As if it is new. That is correct.
Potter Stewart: Okay. Thank you.
Elizabeth R. Rindskopf: Thank you.
Warren E. Burger: Mr. Stanton, you have a minute left if you wish to use it.
Elizabeth R. Rindskopf: Your Honor, just to clarify one point. The reason why we are continuing to utilize convictions under the statute is because in light of the nature of this case and the way it which it came to this Court, we do not feel the decision of the Fifth Circuit precludes prosecutions under the statute that this Court has spoken one way or the other. I may be wrong but people called me and asking about it and I have given my opinion to that effect. This was not an injunctive type of procedure. It was directed only to this particular habeas corpus applicant and it is only a law of that case until we have a broad overview. The new statute we will find in the white pamphlet. This is a result of the recodification of the Georgia Law and it bears the same numbers as the old area, but the new 26-2610 which Mr. Rindskopf referred will be found in the white pamphlet.
Potter Stewart: What white pamphlet?
Courtney Wilder Stanton: It is the one that the accompanies the Georgia approved annotated supplement
Potter Stewart: Alright. Nothing that was filed in this case here?
Courtney Wilder Stanton: No sir, it will be in your library in white pamphlet. You go for the green one then you will find an old 2610. There is nothing at all to do with this and 6303 was simply moved by there.
Warren E. Burger: Thank you Mr. Stanton. Thank you Mrs. Rindskopf. The case is submitted.